ORDER
PER CURIAM.
Defendant appeals from the judgment on his conviction by a court of two counts of distribution of controlled substance near public housing in violation of § 195.218, RSMo 1994, for which he was sentenced to a suspended term of ten years’ imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).